 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         PAUL PAGE, et al.,                            CASE NO. C14-1853JLR

11                              Plaintiffs,              ORDER
                  v.
12
           AIR & LIQUID SYSTEMS
13
           CORPORATION, et al.,
14
                                Defendants.
15
           On January 20, 2016, the court stayed this matter with respect to Defendant Sepco
16
     Corporation (“Sepco”) because Sepco had filed a notice of bankruptcy. (Min. Order
17
     (Dkt. # 95) at 1-2; Not. (Dkt. # 94).) Sepco is currently the only remaining Defendant in
18
     this action. (See generally Dkt.) The court hereby ORDERS Plaintiff Susan Page to
19
     inform the court of the status of Sepco’s bankruptcy and whether the court should
20
     //
21
     //
22


     ORDER - 1
 1   maintain the stay. The court further ORDERS Ms. Page to file her response to this order

 2   with seven days of the date of this order.

 3          Dated this 26th day of March, 2019.

 4

 5                                                  A
                                                    The Honorable James L. Robart
 6
                                                    U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
